UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:000-30653 Galaxy Gaming, Inc. (Exact name of small business issuer as specified in its charter) Nevada 20-8143439 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6980 O’Bannon Drive, Las Vegas, Nevada 89117 (Address of principal executive offices) 702-939-3254 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [] Large accelerated filer [] Non-accelerated filer [] Accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:34,974,758 common shares as November 9, 2010. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 9 Item 4T: Controls and Procedures 9 PART II – OTHER INFORMATION Item 1: Legal Proceedings 10 Item 1A: Risk Factors 10 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3: Defaults Upon Senior Securities 10 Item 4: Submission of Matters to a Vote of Security Holders 10 Item 5: Other Information 10 Item 6: Exhibits 10 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009; F-2 Consolidated Statements of Operations for the three months and nine months ended September 30, 2010 and 2009 (unaudited); F-3 Consolidated Statements of Stockholders’ Equity (Deficit) as of September 30, 2010 (unaudited); F-4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and, 2009 (unaudited); F-5 – F-16 Notes to Financial Statements; 3 Table of Contents GALAXY GAMING, INC. BALANCE SHEETS (UNAUDITED) September 30, 2010 December 31, 2009 (Unaudited) ASSETS Current Assets Cash $ $ Accounts receivable - trade, net Miscellaneous receivables Prepaid expenses Inventory Note receivable - current portion Total Current Assets Property and Equipment, net Other Assets Intellectual property, net Intangible assets Note receivable - long term Other - Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $ $ Accrued expenses and taxes Accrued interest – related party Deferred revenue Notes payable - related party Note payable - current portion Total Current Liabilities Long-term Debt Note payable TOTAL LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Common stock Additional paid in capital Stock warrants Stock subscription receivable ) ) Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of the financial statements. F-1 Table of Contents GALAXY GAMING, INC. STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED FOR THE NINE MONTHS ENDED September 30, September 30, September 30, September 30, Gross Revenues $ Costs of Ancillary Products and Assembled Components Selling, general and administrative Research and development Total costs and expenses Net Operating Income (Loss) ) Other Income (Expense) Net Income (Loss) before Income Taxes ) ) ) Provision for Income Taxes - Net Income (Loss) from Continuing Operations $ $ )
